Citation Nr: 0214252	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  97-23 456 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chloracne and other 
acneform diseases, claimed as the result of exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In March 2001, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran does not manifest chloracne or an acneform 
disease consistent with chloracne.  

2.  There is no diagnosis of any acneform disease within a 
year after the veteran's separation from service.  

3.  Acne and cysts, diagnosed more than a year after service, 
are unrelated to service.  


CONCLUSION OF LAW

Chloracne and other acneform diseases were not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains he manifests chloracne or another 
acneform disease as a result of Agent Orange exposure during 
service.  Service connection may be granted for a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection is presumed 
for a number of diseases arising in veterans who have been 
determined to have been exposed to certain herbicide agents; 
this list of diseases includes chloracne and other acneform 
diseases consistent with chloracne, if manifested to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.3.07(a)(6), 3.309(e).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  See McCartt v. West, 12 Vet. App. 164 
(1999).

Neither service medical records nor post service medical 
records document chloracne.  Service medical records fail to 
reflect the presence of a skin disorder, a February 1970 
separation examination having revealed the skin to be normal 
at the time of examination.  Post service medical records 
document the presence of acne as early as January 1973 and 
treatment for cysts, including treatment for cysts in July 
and August 1971.  Those records do no set forth a diagnosis 
of chloracne, and the claims file does not reflect a medical 
opinion that acne or an acneform disease is consistent with 
chloracne.  In light of the absence of the paucity of any 
competent evidence of chloracne or an acneform disease 
consistent therewith, the Board concludes that the veteran 
does not manifest chloracne or an acneform disease consistent 
with chloracne.

Acneform diseases other than those consistent with chloracne 
do not fall among the list of those diseases for which 
service connection based upon exposure to Agent Orange is 
presumed.  See 38 C.F.R. § 3.309(e).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exits a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 
41368-41371 (1996).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  61 Fed. Reg. 41442-41449 (1996).

Further, there is no medical evidence of treatment for a skin 
disorder within a year after the veteran's separation from 
active service.  Even were one to assume that treatment for 
cysts or acne constituted competent evidence of chloracne or 
an acneform disease consistent with chloracne, there remains 
no diagnosis of any acneform disease within a year after the 
veteran's separation from service.  The Agent Orange 
presumptions, as such, afford no basis to establish service 
connection for those skin disorders identified by post-
treatment records in this case.  

Although the veteran is not precluded from establishing, 
through competent evidence, that a skin disorder is related 
to exposure to Agent Orange, McCartt, 12 Vet. App. at 167, or 
otherwise is related to service, the claims file lacks any 
competent evidence of such relationship.  Not only do service 
medical records fail to reflect the presence of a skin 
disorder, such as acne or cysts during service, the claims 
file fails to reflect any medical opinion that a current skin 
disorder is the result of Agent Orange exposure in service or 
otherwise is related to service.  The Board concludes, thus, 
that acne and cysts, diagnosed more than a year after 
service, are unrelated to service.  Service connection for 
chloracne and other acneform diseases is unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case, and by a March 2001 letter, of the 
type of evidence needed to substantiate his claim.  
Furthermore, VA has obtained all existing pertinent evidence 
identified by the appellant.  

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

